                                          Case 5:21-cv-01962-BLF Document 24 Filed 03/25/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7    TESLA, INC.,                                     Case No. 21-cv-01962-BLF
                                   8                   Plaintiff,
                                                                                         ORDER STRIKING BRIEF AND
                                   9            v.                                       DIRECTING PARTIES TO COMPLY
                                                                                         WITH LOCAL RULES AND STANDING
                                  10    MCKECHNIE VEHICLE COMPONENTS                     ORDER
                                        USA, INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court STRIKES Defendants' brief on Plaintiff’s motion to seal at ECF 18. Defendants

                                  14   may re-file a brief in compliance with the Court’s Standing Order no later than April 1, 2021.

                                  15   Both parties are DIRECTED to comply with the Local Rules and this Court’s Standing Order on

                                  16   Civil Cases.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 25, 2021

                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
